appellant challenges the district court's rejection of his counterclaim.        See
                Consol. Generator-Neu., Inc. v. Cummins Engine Co., 114 Nev. 1304, 1312,
                971 P.2d 1251, 1256 (1998) (recognizing that a party may challenge
                interlocutory orders entered before a final judgment in an appeal from the
                final judgment).
                            Turning to the merits of appellant's challenge to the rejection
                of his counterclaims, having considered appellant's civil proper person
                appeal statement and the record on appeal, we affirm the district court's
                denial of his motion to submit a counterclaim, as appellant's proposed
                counterclaim failed to state a cognizable claim against respondent. 1 Cf.
                Halcrow, Inc. v. Eighth Judicial Dist. Court, 129 Nev. „ 302 P.3d
1148, 1152 (2013) (explaining that leave to amend a complaint should be
                denied if the proposed amendment would be futile because it attempts to
                plead an impermissible claim); Buzz Stew, LLC v. City of N. Las Vegas,
                124 Nev. 224, 228, 181 P.3d 670, 672 (2008) (providing that a complaint
                should be dismissed "if it appears beyond a doubt that [the plaintiff] could
                prove no set of facts, which, if true, would entitle [him or her] to relief).
                            It is so ORDERED.




                                                                                          J.
                1S4ekr
                Parraguirre                   .


                       'Although the district court denied appellant's motion to submit a
                counterclaim on the ground that no such motion was available to
                appellant, we may affirm the district court's order if it reached the correct
                result, albeit for a different reason. See Butler ex rel. Biller v. Bayer, 123
Nev. 450, 460 n.22, 168 P.3d 1055, 1063 n.22 (2007).
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                  cc: Hon. James Todd Russell, District Judge
                       John Michael Foster
                       Steven J. Klearman & Associates
                       Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A    me